

	

		III

		109th CONGRESS

		1st Session

		S. RES. 194

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Feingold, Mr. Kohl,

			 Mr. Jeffords, Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Biden, Mr.

			 Bingaman, Mr. Bond,

			 Mrs. Boxer, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mrs. Feinstein, Mr. Graham, Mr.

			 Grassley, Mr. Gregg,

			 Mr. Hagel, Mr.

			 Harkin, Mr. Hatch,

			 Mrs. Hutchison, Mr. Inhofe, Mr.

			 Inouye, Mr. Isakson,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kyl,

			 Ms. Landrieu, Mr. Lautenberg, Mr.

			 Leahy, Mr. Levin,

			 Mr. Lieberman, Mrs. Lincoln, Mr.

			 Lott, Mr. Lugar,

			 Mr. Martinez, Mr. McCain, Mr.

			 McConnell, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Obama,

			 Mr. Pryor, Mr.

			 Reed, Mr. Roberts,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Relative to the death of Gaylord A. Nelson,

		  former United States Senator for the State of Wisconsin.

	

	

		Whereas

			 Gaylord A. Nelson served in the United States Army from 1942–1946;

		Whereas Gaylord A. Nelson served as

			 Governor of the State of Wisconsin from 1959–1963;

		Whereas Gaylord A. Nelson served the people

			 of Wisconsin with distinction for 18 years in the United States Senate;

		Whereas Gaylord A. Nelson served the Senate

			 as Chairman of the Select Committee on Small Business from the Ninety-Third

			 through the Ninety-Sixth Congresses and as Chairman of the Special Committee on

			 Official Conduct in the Ninety-Fifth Congress; and

		Whereas Gaylord A. Nelson received the

			 Presidential Medal of Freedom in 1995: Now, therefore, be it

		

	

		That the Senate has heard with profound

			 sorrow and deep regret the announcement of the death of the Honorable Gaylord

			 A. Nelson, former member of the United States Senate.

		That the

			 Secretary of the Senate communicate these resolutions to the House of

			 Representatives and transmit an enrolled copy thereof to the family of the

			 deceased.

		That when the

			 Senate adjourns today, it stand adjourned as a further mark of respect to the

			 memory of the Honorable Gaylord A. Nelson.

		

